Title: Enclosure: Return of Tents, 28 July 1758
From: Washington, George
To: 



[Fort Cumberland, 28 July 1758]

A Return of Tents wanting to Compleat Five Companys of the 1st Virga Regt at Fort Cumberland July 28th 1758

               
                  Capt. Thos Waggeners
                  9
               
               
                  Capt. Jno. McNeels
                  1
               
               
                  Capt. Henry Woodward
                  1
               
               
                  Capt. Robt McKenzie
                  1
               
               
                  Total
                  12
               
            

The above are what, are absolutely wanted for the Non Commissiond Officers and Soldiers at this place.

Go: Washington

